UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08034 Franklin Real Estate Securities Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 20, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Richard B. Jennings Management For Withhold 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director Maria C. Freire Management For For 1.5 Elect Director Richard H. Klein Management For For 1.6 Elect Director James H. Richardson Management For For 1.7 Elect Director Martin A. Simonetti Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AMERICAN ASSETS TRUST, INC. Meeting Date:JUL 10, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:AAT Security ID:024013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ernest S. Rady Management For For 1.2 Elect Director John W. Chamberlain Management For For 1.3 Elect Director Larry E. Finger Management For For 1.4 Elect Director Alan D. Gold Management For For 1.5 Elect Director Duane A. Nelles Management For For 1.6 Elect Director Thomas S. Olinger Management For For 1.7 Elect Director Robert S. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN ASSETS TRUST, INC. Meeting Date:JUN 13, 2013 Record Date:APR 05, 2013 Meeting Type:ANNUAL Ticker:AAT Security ID:024013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ernest S. Rady Management For For 1.2 Elect Director John W. Chamberlain Management For For 1.3 Elect Director Larry E. Finger Management For For 1.4 Elect Director Duane A. Nelles Management For Withhold 1.5 Elect Director Thomas S. Olinger Management For For 1.6 Elect Director Robert S. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 30, 2013 Record Date:FEB 22, 2013 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James N. Bailey Management For For 1.2 Elect Director Terry Considine Management For For 1.3 Elect Director Thomas L. Keltner Management For For 1.4 Elect Director J. Landis Martin Management For For 1.5 Elect Director Robert A. Miller Management For For 1.6 Elect Director Kathleen M. Nelson Management For For 1.7 Elect Director Michael A. Stein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glyn F. Aeppel Management For For 1.2 Elect Director Alan B. Buckelew Management For For 1.3 Elect Director Bruce A. Choate Management For For 1.4 Elect Director John J. Healy, Jr. Management For For 1.5 Elect Director Timothy J. Naughton Management For For 1.6 Elect Director Lance R. Primis Management For For 1.7 Elect Director Peter S. Rummell Management For For 1.8 Elect Director H. Jay Sarles Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For BOSTON PROPERTIES, INC. Meeting Date:MAY 21, 2013 Record Date:MAR 27, 2013 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Zoe Baird Budinger Management For Against 1.2 Elect Director Carol B. Einiger Management For For 1.3 Elect Director Jacob A. Frenkel Management For For 1.4 Elect Director Joel I. Klein Management For For 1.5 Elect Director Douglas T. Linde Management For For 1.6 Elect Director Matthew J. Lustig Management For For 1.7 Elect Director Alan J. Patricof Management For For 1.8 Elect Director Owen D. Thomas Management For For 1.9 Elect Director Martin Turchin Management For Against 1.10 Elect Director David A. Twardock Management For For 1.11 Elect Director Mortimer B. Zuckerman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For BRANDYWINE REALTY TRUST Meeting Date:MAY 30, 2013 Record Date:APR 02, 2013 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter D'Alessio Management For For 1.2 Elect Director Anthony A. Nichols, Sr. Management For For 1.3 Elect Director Gerard H. Sweeney Management For For 1.4 Elect Director Wyche Fowler Management For For 1.5 Elect Director Michael J. Joyce Management For For 1.6 Elect Director Charles P. Pizzi Management For For 1.7 Elect Director James C. Diggs Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRE PROPERTIES, INC. Meeting Date:APR 24, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:BRE Security ID:05564E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irving F. Lyons, III Management For For 1.2 Elect Director Paula F. Downey Management For For 1.3 Elect Director Christopher J. McGurk Management For For 1.4 Elect Director Matthew T. Medeiros Management For For 1.5 Elect Director Constance B. Moore Management For For 1.6 Elect Director Jeanne R. Myerson Management For For 1.7 Elect Director Jeffrey T. Pero Management For For 1.8 Elect Director Thomas E. Robinson Management For For 1.9 Elect Director Dennis E. Singleton Management For For 1.10 Elect Director Thomas P. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For CAMDEN PROPERTY TRUST Meeting Date:MAY 10, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:CPT Security ID:133131102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Campo Management For For 1.2 Elect Director Scott S. Ingraham Management For For 1.3 Elect Director Lewis A. Levey Management For For 1.4 Elect Director William B. McGuire, Jr. Management For For 1.5 Elect Director William F. Paulsen Management For For 1.6 Elect Director D. Keith Oden Management For For 1.7 Elect Director F. Gardner Parker Management For For 1.8 Elect Director Frances Aldrich Sevilla-Sacasa Management For For 1.9 Elect Director Steven A. Webster Management For For 1.10 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CBL & ASSOCIATES PROPERTIES, INC. Meeting Date:MAY 13, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CBL Security ID:124830100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen D. Lebovitz Management For For 1.2 Elect Director Thomas J. DeRosa Management For For 1.3 Elect Director Matthew S. Dominski Management For For 1.4 Elect Director Kathleen M. Nelson Management For For 1.5 Elect Director Winston W. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CORESITE REALTY CORPORATION Meeting Date:MAY 22, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:COR Security ID:21870Q105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Stuckey Management For For 1.2 Elect Director Thomas M. Ray Management For For 1.3 Elect Director James A. Attwood, Jr. Management For For 1.4 Elect Director Michael Koehler Management For For 1.5 Elect Director Paul E. Szurek Management For For 1.6 Elect Director J. David Thompson Management For For 1.7 Elect Director David A. Wilson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against CUBESMART Meeting Date:MAY 29, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:CUBE Security ID:229663109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Diefenderfer, III Management For For 1.2 Elect Director Piero Bussani Management For For 1.3 Elect Director Dean Jernigan Management For For 1.4 Elect Director Marianne M. Keler Management For For 1.5 Elect Director Deborah R. Salzberg Management For For 1.6 Elect Director John F. Remondi Management For For 1.7 Elect Director Jeffrey F. Rogatz Management For For 1.8 Elect Director John W. Fain Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DDR CORP. Meeting Date:MAY 14, 2013 Record Date:MAR 19, 2013 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrance R. Ahern Management For For 1.2 Elect Director James C. Boland Management For For 1.3 Elect Director Thomas Finne Management For For 1.4 Elect Director Robert H. Gidel Management For For 1.5 Elect Director Daniel B. Hurwitz Management For For 1.6 Elect Director Volker Kraft Management For For 1.7 Elect Director Rebecca L. Maccardini Management For For 1.8 Elect Director Victor B. MacFarlane Management For For 1.9 Elect Director Craig Macnab Management For For 1.10 Elect Director Scott D. Roulston Management For For 1.11 Elect Director Barry A. Sholem Management For For 2 Increase Authorized Common Stock Management For For 3 Permit Board to Amend Bylaws Without Shareholder Consent Management For Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DIGITAL REALTY TRUST, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:DLR Security ID:253868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Dennis E. Singleton Management For For 1B Elect Director Michael F. Foust Management For For 1C Elect Director Laurence A. Chapman Management For For 1D Elect Director Kathleen Earley Management For For 1E Elect Director Ruann F. Ernst Management For For 1F Elect Director Kevin J. Kennedy Management For For 1G Elect Director William G. LaPerch Management For For 1H Elect Director Robert H. Zerbst Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DOUGLAS EMMETT, INC. Meeting Date:JUN 04, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL Ticker:DEI Security ID:25960P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan A. Emmett Management For For 1.2 Elect Director Jordan L. Kaplan Management For For 1.3 Elect Director Kenneth M. Panzer Management For Withhold 1.4 Elect Director Christopher H. Anderson Management For For 1.5 Elect Director Leslie E. Bider Management For For 1.6 Elect Director David T. Feinberg Management For For 1.7 Elect Director Thomas E. O'Hern Management For For 1.8 Elect Director William E. Simon, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 08, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Gary Waterman Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions and Lobbying Communications Shareholder Against For EQUITY RESIDENTIAL Meeting Date:JUN 13, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:EQR Security ID:29476L107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alexander Management For For 1.2 Elect Director Charles L. Atwood Management For For 1.3 Elect Director Linda Walker Bynoe Management For For 1.4 Elect Director Mary Kay Haben Management For For 1.5 Elect Director Bradley A. Keywell Management For For 1.6 Elect Director John E. Neal Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark S. Shapiro Management For For 1.9 Elect Director Gerald A. Spector Management For For 1.10 Elect Director B. Joseph White Management For For 1.11 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Sustainability Shareholder Against Against ESSEX PROPERTY TRUST, INC. Meeting Date:MAY 14, 2013 Record Date:FEB 28, 2013 Meeting Type:ANNUAL Ticker:ESS Security ID:297178105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. Guericke Management For For 1.2 Elect Director Issie N. Rabinovitch Management For Withhold 1.3 Elect Director Thomas E. Randlett Management For For 2 Declassify the Board of Directors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXTRA SPACE STORAGE INC. Meeting Date:MAY 21, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:EXR Security ID:30225T102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth M. Woolley Management For For 1.2 Elect Director Spencer F. Kirk Management For For 1.3 Elect Director Anthony Fanticola Management For For 1.4 Elect Director Hugh W. Horne Management For For 1.5 Elect Director Joseph D. Margolis Management For For 1.6 Elect Director Roger B. Porter Management For For 1.7 Elect Director K. Fred Skousen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For FEDERAL REALTY INVESTMENT TRUST Meeting Date:MAY 01, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:FRT Security ID:313747206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director David W. Faeder Management For For 1.3 Elect Director Kristin Gamble Management For For 1.4 Elect Director Gail P. Steinel Management For For 1.5 Elect Director Warren M. Thompson Management For For 1.6 Elect Director Joseph S. Vassalluzzo Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENERAL GROWTH PROPERTIES, INC. Meeting Date:MAY 10, 2013 Record Date:MAR 12, 2013 Meeting Type:ANNUAL Ticker:GGP Security ID:370023103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Clark Management For Withhold 1.2 Elect Director Mary Lou Fiala Management For For 1.3 Elect Director J. Bruce Flatt Management For For 1.4 Elect Director John K. Haley Management For For 1.5 Elect Director Cyrus Madon Management For For 1.6 Elect Director Sandeep Mathrani Management For For 1.7 Elect Director David J. Neithercut Management For For 1.8 Elect Director Mark R. Patterson Management For For 1.9 Elect Director John G. Schreiber Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HCP, INC. Meeting Date:APR 25, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:HCP Security ID:40414L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James F. Flaherty, III Management For For 1b Elect Director Christine N. Garvey Management For For 1c Elect Director David B. Henry Management For For 1d Elect Director Lauralee E. Martin Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Peter L. Rhein Management For For 1g Elect Director Kenneth B. Roath Management For For 1h Elect Director Joseph P. Sullivan Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HEALTH CARE REIT, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:HCN Security ID:42217K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William C. Ballard, Jr. Management For For 1.2 Elect Director George L. Chapman Management For For 1.3 Elect Director Thomas J. DeRosa Management For For 1.4 Elect Director Jeffrey H. Donahue Management For For 1.5 Elect Director Peter J. Grua Management For For 1.6 Elect Director Fred S. Klipsch Management For For 1.7 Elect Director Sharon M. Oster Management For For 1.8 Elect Director Jeffrey R. Otten Management For For 1.9 Elect Director Judith C. Pelham Management For For 1.10 Elect Director R. Scott Trumbull Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For HIGHWOODS PROPERTIES, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:HIW Security ID:431284108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Adler Management For For 1.2 Elect Director Gene H. Anderson Management For For 1.3 Elect Director Edward J. Fritsch Management For For 1.4 Elect Director David J. Hartzell Management For For 1.5 Elect Director Sherry A. Kellett Management For For 1.6 Elect Director Mark F. Mulhern Management For For 1.7 Elect Director L. Glenn Orr, Jr. Management For Withhold 1.8 Elect Director O. Temple Sloan, Jr. Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HOME PROPERTIES, INC. Meeting Date:APR 30, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:HME Security ID:437306103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. Blank Management For For 1.2 Elect Director Alan L. Gosule Management For For 1.3 Elect Director Leonard F. Helbig, III Management For For 1.4 Elect Director Thomas P. Lydon, Jr. Management For For 1.5 Elect Director Edward J. Pettinella Management For For 1.6 Elect Director Clifford W. Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sheila C. Bair Management For For 1.2 Elect Director Robert M. Baylis Management For For 1.3 Elect Director Terence C. Golden Management For For 1.4 Elect Director Ann M. Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director Gordon H. Smith Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KILROY REALTY CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Kilroy, Jr. Management For For 1.2 Elect Director Edward F. Brennan Management For Withhold 1.3 Elect Director William P. Dickey Management For Withhold 1.4 Elect Director Scott S. Ingraham Management For Withhold 1.5 Elect Director Dale F. Kinsella Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For Against KIMCO REALTY CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:KIM Security ID:49446R109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Milton Cooper Management For For 1.2 Elect Director Phillip E. Coviello Management For For 1.3 Elect Director Richard G. Dooley Management For Withhold 1.4 Elect Director Joe Grills Management For For 1.5 Elect Director David B. Henry Management For For 1.6 Elect Director F. Patrick Hughes Management For For 1.7 Elect Director Frank Lourenso Management For For 1.8 Elect Director Colombe M. Nicholas Management For For 1.9 Elect Director Richard B. Saltzman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For LIBERTY PROPERTY TRUST Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:LRY Security ID:531172104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick F. Buchholz Management For For 1.2 Elect Director Thomas C. DeLoach, Jr. Management For For 1.3 Elect Director Katherine Elizabeth Dietze Management For For 1.4 Elect Director Daniel P. Garton Management For For 1.5 Elect Director William P. Hankowsky Management For For 1.6 Elect Director M. Leanne Lachman Management For For 1.7 Elect Director David L. Lingerfelt Management For Withhold 1.8 Elect Director Stephen D. Steinour Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PEBBLEBROOK HOTEL TRUST Meeting Date:JUL 10, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:PEB Security ID:70509V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director Cydney C. Donnell Management For For 1.3 Elect Director Ron E. Jackson Management For For 1.4 Elect Director Phillip M. Miller Management For For 1.5 Elect Director Michael J. Schall Management For For 1.6 Elect Director Earl E. Webb Management For For 1.7 Elect Director Laura H. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against PEBBLEBROOK HOTEL TRUST Meeting Date:JUN 17, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:PEB Security ID:70509V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jon E. Bortz Management For For 1.2 Elect Director Cydney C. Donnell Management For For 1.3 Elect Director Ron E. Jackson Management For For 1.4 Elect Director Phillip M. Miller Management For For 1.5 Elect Director Michael J. Schall Management For For 1.6 Elect Director Earl E. Webb Management For For 1.7 Elect Director Laura H. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For POST PROPERTIES, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Goddard, III Management For For 1.2 Elect Director David P. Stockert Management For For 1.3 Elect Director Herschel M. Bloom Management For For 1.4 Elect Director Walter M. Deriso, Jr. Management For For 1.5 Elect Director Russell R. French Management For For 1.6 Elect Director Ronald de Waal Management For For 1.7 Elect Director Donald C. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For PROLOGIS, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Christine N. Garvey Management For For 1d Elect Director Lydia H. Kennard Management For For 1e Elect Director J. Michael Losh Management For Against 1f Elect Director Irving F. Lyons III Management For For 1g Elect Director Jeffrey L. Skelton Management For For 1h Elect Director D. Michael Steuert Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For PUBLIC STORAGE Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:PSA Security ID:74460D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald L. Havner, Jr. Management For For 1.2 Elect Director Tamara Hughes Gustavson Management For For 1.3 Elect Director Uri P. Harkham Management For For 1.4 Elect Director B. Wayne Hughes, Jr. Management For Withhold 1.5 Elect Director Avedick B. Poladian Management For For 1.6 Elect Director Gary E. Pruitt Management For For 1.7 Elect Director Ronald P. Spogli Management For For 1.8 Elect Director Daniel C. Staton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RAMCO-GERSHENSON PROPERTIES TRUST Meeting Date:JUN 04, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:RPT Security ID:751452202 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen R. Blank Management For For 1.2 Elect Director Dennis Gershenson Management For For 1.3 Elect Director Arthur H. Goldberg Management For For 1.4 Elect Director Robert A. Meister Management For For 1.5 Elect Director David J. Nettina Management For For 1.6 Elect Director Matthew L. Ostrower Management For For 1.7 Elect Director Joel M. Pashcow Management For For 1.8 Elect Director Mark K. Rosenfeld Management For For 1.9 Elect Director Michael A. Ward Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REALTY INCOME CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:O Security ID:756109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen R. Allen Management For For 1b Elect Director A. Larry Chapman Management For For 1c Elect Director Priya Cherian Huskins Management For For 1d Elect Director Thomas A. Lewis Management For For 1e Elect Director Michael D. McKee Management For For 1f Elect Director Gregory T. McLaughlin Management For For 1g Elect Director Ronald L. Merriman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For REGENCY CENTERS CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:REG Security ID:758849103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin E. Stein, Jr. Management For For 1.2 Elect Director Raymond L. Bank Management For For 1.3 Elect Director C. Ronald Blankenship Management For For 1.4 Elect Director A.R. Carpenter Management For For 1.5 Elect Director J. Dix Druce, Jr. Management For For 1.6 Elect Director Mary Lou Fiala Management For For 1.7 Elect Director Douglas S. Luke Management For For 1.8 Elect Director David P. O'Connor Management For For 1.9 Elect Director John C. Schweitzer Management For For 1.10 Elect Director Brian M. Smith Management For For 1.11 Elect Director Thomas G. Wattles Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SABRA HEALTH CARE REIT, INC. Meeting Date:JUN 19, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:SBRA Security ID:78573L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig A. Barbarosh Management For For 1b Elect Director Robert A. Ettl Management For For 1c Elect Director Michael J. Foster Management For For 1d Elect Director Richard K. Matros Management For For 1e Elect Director Milton J. Walters Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SENIOR HOUSING PROPERTIES TRUST Meeting Date:MAY 09, 2013 Record Date:FEB 19, 2013 Meeting Type:ANNUAL Ticker:SNH Security ID:81721M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John L. Harrington Management For Withhold 2 Elect Director Adam D. Portnoy Management For Withhold 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For SIMON PROPERTY GROUP, INC. Meeting Date:MAY 14, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:SPG Security ID:828806109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melvyn E. Bergstein Management For For 1b Elect Director Larry C. Glasscock Management For For 1c Elect Director Karen N. Horn Management For Against 1d Elect Director Allan Hubbard Management For For 1e Elect Director Reuben S. Leibowitz Management For For 1f Elect Director Daniel C. Smith Management For For 1g Elect Director J. Albert Smith, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For SL GREEN REALTY CORP. Meeting Date:JUN 13, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:SLG Security ID:78440X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edwin Thomas Burton, III. Management For For 1.2 Elect Director Craig M. Hatkoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For STAG INDUSTRIAL, INC. Meeting Date:MAY 06, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:STAG Security ID:85254J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Benjamin S. Butcher Management For For 1.2 Elect Director F. Alexander Fraser Management For For 1.3 Elect Director Jeffrey D. Furber Management For For 1.4 Elect Director Larry T. Guillemette Management For For 1.5 Elect Director Francis X. Jacoby, III Management For For 1.6 Elect Director Christopher P. Marr Management For For 1.7 Elect Director Hans S. Weger Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 30, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frits van Paasschen Management For For 1.2 Elect Director Bruce W. Duncan Management For For 1.3 Elect Director Adam M. Aron Management For For 1.4 Elect Director Charlene Barshefsky Management For For 1.5 Elect Director Thomas E. Clarke Management For For 1.6 Elect Director Clayton C. Daley, Jr. Management For For 1.7 Elect Director Lizanne Galbreath Management For For 1.8 Elect Director Eric Hippeau Management For For 1.9 Elect Director Aylwin B. Lewis Management For For 1.10 Elect Director Stephen R. Quazzo Management For For 1.11 Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SUNSTONE HOTEL INVESTORS, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew Batinovich Management For For 1.2 Elect Director Z. Jamie Behar Management For For 1.3 Elect Director Kenneth E. Cruse Management For For 1.4 Elect Director Thomas A. Lewis, Jr. Management For For 1.5 Elect Director Keith M. Locker Management For For 1.6 Elect Director Douglas M. Pasquale Management For For 1.7 Elect Director Keith P. Russell Management For For 1.8 Elect Director Lewis N. Wolff Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Opt Out of Maryland's Unsolicited Takeover Act Shareholder Against For TANGER FACTORY OUTLET CENTERS, INC. Meeting Date:MAY 17, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:SKT Security ID:875465106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jack Africk Management For For 1.2 Elect Director William G. Benton Management For For 1.3 Elect Director Bridget Ryan Berman Management For For 1.4 Elect Director Donald G. Drapkin Management For For 1.5 Elect Director Thomas J. Reddin Management For For 1.6 Elect Director Thomas E. Robinson Management For For 1.7 Elect Director Allan L. Schuman Management For For 1.8 Elect Director Steven B. Tanger Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TAUBMAN CENTERS, INC. Meeting Date:MAY 29, 2013 Record Date:APR 01, 2013 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome A. Chazen Management For For 1.2 Elect Director Craig M. Hatkoff Management For For 1.3 Elect Director Ronald W. Tysoe Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MACERICH COMPANY Meeting Date:MAY 30, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:MAC Security ID:554382101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas D. Abbey Management For For 1b Elect Director Dana K. Anderson Management For For 1c Elect Director Arthur M. Coppola Management For For 1d Elect Director Edward C. Coppola Management For For 1e Elect Director Fred S. Hubbell Management For For 1f Elect Director Diana M. Laing Management For For 1g Elect Director Stanley A. Moore Management For For 1h Elect Director Mason G. Ross Management For For 1i Elect Director William P. Sexton Management For For 1j Elect Director Andrea M. Stephen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For UDR, INC. Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Katherine A. Cattanach Management For For 1.2 Elect Director Eric J. Foss Management For For 1.3 Elect Director Robert P. Freeman Management For For 1.4 Elect Director Jon A. Grove Management For For 1.5 Elect Director James D. Klingbeil Management For For 1.6 Elect Director Lynne B. Sagalyn Management For For 1.7 Elect Director Mark J. Sandler Management For For 1.8 Elect Director Thomas W. Toomey Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VENTAS, INC. Meeting Date:MAY 16, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:VTR Security ID:92276F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Debra A. Cafaro Management For For 1b Elect Director Douglas Crocker, II Management For For 1c Elect Director Ronald G. Geary Management For For 1d Elect Director Jay M. Gellert Management For For 1e Elect Director Richard I. Gilchrist Management For For 1f Elect Director Matthew J. Lustig Management For For 1g Elect Director Douglas M. Pasquale Management For For 1h Elect Director Robert D. Reed Management For For 1i Elect Director Sheli Z. Rosenberg Management For For 1j Elect Director Glenn J. Rufrano Management For For 1k Elect Director James D. Shelton Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Require Independent Board Chairman Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against Against 7 Adopt Anti Gross-up Policy Shareholder Against For VORNADO REALTY TRUST Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:VNO Security ID:929042109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Candace K. Beinecke Management For Withhold 1.2 Elect Director Robert P. Kogod Management For Withhold 1.3 Elect Director David Mandelbaum Management For Withhold 1.4 Elect Director Richard R. West Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Require Independent Board Chairman Shareholder Against For 6 Declassify the Board of Directors Shareholder Against For WEINGARTEN REALTY INVESTORS Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Stanford Alexander Management For For 1.3 Elect Director Shelaghmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Robert J. Cruikshank Management For For 1.6 Elect Director Melvin A. Dow Management For For 1.7 Elect Director Stephen A. Lasher Management For For 1.8 Elect Director Thomas L. Ryan Management For For 1.9 Elect Director Douglas W. Schnitzer Management For For 1.10 Elect Director C. Park Shaper Management For For 1.11 Elect Director Marc J. Shapiro Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Real Estate Securities Trust By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
